DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges amendments filed on 2/24/22, where applicant has cancelled claims 1-20 and added new claims 21-40.  Consequently, claims 21-40 are currently pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17403826 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and copending application substantially claims identical limitation with minor variation.  Both application are directed to establishing transportation management of shipping unit for delivery; as presented the current application only requiring destination location, while the copending application requires origin location as well as destination location.  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have modified the current application to allow for both origin and destination location to provide most efficient routing.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US Patent 20150161564; referred to hereinafter as Sweeney) and further in view of Tomskii et al. (US Patent Pub. 20190236742; referred to hereinafter as Tomskii).
Claims 21, 33 & 38:	Sweeney disclose a method, comprising, receiving destination location data from a plurality of users, wherein the destination location data corresponds to one or more geographic destinations (0055-0058), determining one or more virtual hubs based on the destination location data, wherein the one or more virtual hubs correspond to one or more geographic areas, and wherein one or more transportation management associations (TMAs) provide one or more services within the one or more geographic areas (0042-0048), and providing a transportation management exchange for one or more transportation management units based on the one or more virtual hubs (0032-0046 & 0065-0068), wherein: the one or more transportation management units correspond to the one or more services provided by the one or more TMAs within the one or more geographic areas (0060-0062). Sweeney, however, does not explicitly disclose exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users.  In an analogous art, Tomskii teach ride-sharing transportation services for matching drivers with passengers on the basis of a passenger's price offer, bidding and bargaining (0005).  Specifically Tomskii teach a transportation management exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more transportation management units (0028-0034).  It would have been obvious for one with ordinary skill in the art, before the effective filing date of the claimed invention to modify the transportation system disclosed by Sweeney to include transportation management exchange corresponds to market depth data, comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more transportation management units, as taught by Tomskii to allow drivers to have maximum control over the exchange system.  
Claims 22 & 34:	The combination of Sweeney and Tomskii teach that the plurality of users comprises one or more individuals, one more businesses, or combinations thereof (0032-0046 Sweeney).
Claims 23 & 35:	The combination of Sweeney and Tomskii teach that a respective geographic area has a predetermined radius (0055-0057 Sweeney).
Claims 24 & 36:	The combination of Sweeney and Tomskii teach wherein the one or more services comprise access to one or more roadways, access to one or more airspace areas, access to one or more seaways, access to one or more sidewalk areas, access to one or more landing areas, access to one or more shipping lanes, access to one or more parking areas, access to one Page 2 of 7or more curbside space areas, access to one or more tolling areas, access to one or more cargo areas, access to one or more freight areas, access to one or more loading areas, access to one or more delivery areas, one or more carpooling services, access to virtual transportation, or combinations thereof (0036 & 0065-0068 Sweeney).
Claims 25 & 37:	The combination of Sweeney and Tomskii teach wherein the one or more services comprise one or more services for one or more transportation vehicles, wherein the one or more transportation vehicles comprise one or more automobiles, one or more aircraft, one or more autonomous vehicles, one or more drone devices, one or more motorcycles, one or more bicycles, one or more boats, one or more buses, one or more subway cars, one or more taxicabs, one or more trains, one or more delivery vehicles, one or more scooters, one or more electric scooters, one or more virtual transportation modes, or combinations thereof (0036-0065 Sweeney).
Claims 26 & 39:	The combination of Sweeney and Tomskii teach transmitting the market depth data to the plurality of users (0054-0055 Tomskii).
Claim 27:	The combination of Sweeney and Tomskii teach receiving term specification data from a respective user, wherein the term specification data indicates a selection by the respective user of a time period for using a respective service provided by a respective TMA (0034 Tomskii), and transmitting the market depth data to the respective user based on at least the received term specification data (0028-0034 Tomskii).
Claim 28:	The combination of Sweeney and Tomskii teach receiving constraint data from a respective user, wherein the constraint data indicates a selection by the respective user of one or more conditions for traveling along the respective virtual hub route, and wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, emissions reduction, highest safety and security level for route, or combinations thereof; and transmitting the market depth data to the respective user based on at least the received constraint data (0036-0068 Sweeney).
Claim 29:	The combination of Sweeney and Tomskii teach receiving the data indicating the one or more bid prices and the one or more offer prices from at least a subset of the plurality of users, and providing the transportation management exchange for the one or more transportation management units based on the received data indicating the one or more bid prices and the one or more offer prices (0028-0034 Tomskii).
Claims 30 & 40:	The combination of Sweeney and Tomskii teach the data indicating the one or more bid prices and the one or more offer prices comprises data indicating a first bid price or a first offer price from a first user of the plurality of users for a respective transportation management unit (0028-0034 & 0057-0060 Tomskii).

Allowable Subject Matter
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brenner (9,389,094) refers to sequencing locations and events and determining routing and itineraries for the sequence. In some embodiments the system may receive a starting location, a first location, and a second location in a default order. The system may determine a sequence from the starting location for the first location and the second location. The system may generate a route for the sequence with the route having transportation directions between the starting location, the second location, and the first location indicative of the sequence. The system may display the route in a graphical user interface of an application.
Jones (20170046658) refers to transportation services are matched with demand, in multiple segments in accordance with capabilities and business practices of a transportation service provider. A request for transportation services is received, including an origin, destination and a characterization of a load or service. Origin and destination geographical areas or locations are identified, and a main line segment and at least one distinct segment are identified to form a contiguous multi-segment routing. A transportation service provider is matched to the specified demand for transportation services, in order to comply with the scheduled sequence. One or more competitive bids are aggregated to provide a total bid price and provision of the transportation services are arranged using the candidate service interests winning the bid or bids.
Dawkins (20170243310) refers to facilitating travel preparation and reservations. More specifically, the present disclosure relates to a monitoring system that may monitor travel sites based on input travel parameters, wherein the monitoring may allow a traveler to optimize a trip. The optimization may be based on a plurality of factors, such as price, location, and dates, as non-limiting examples. The present disclosure further relates to an offer system that develops offer terms for travel providers to extend to travelers, wherein offer terms may vary based on a plurality of factors, such as trends, sales, or demand, as non-limiting examples.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649